J-A10038-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LEO HERNANDEZ                              :   IN THE SUPERIOR COURT OF
                                            :        PENNSYLVANIA
                     Appellant              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
 BRIAN E. QUINN, ESQUIRE, THE               :   No. 2017 EDA 2017
 LAW OFFICES OF BRIAN E. QUINN,             :
 AND BRIAN E. QUINN ESQUIRE, PC             :

                Appeal from the Order Entered May 17, 2017
    In the Court of Common Pleas of Philadelphia County Civil Division at
                            No(s): 161001514


BEFORE:     GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

CONCURRING/DISSENTING STATEMENT BY McLAUGHLIN, J.:FILED                  JUNE

27, 2018

      I join the Majority decision insofar as it affirms the order sustaining

Appellees’ Preliminary Objections. I must respectfully dissent, however, to the

extent the Majority reverses. I would hold that the trial court properly

sustained the preliminary objections to the claims for invasion of privacy and

for intentional infliction of emotional distress.




____________________________________
* Retired Senior Judge assigned to the Superior Court.